      Case 1:16-cv-07530-JMF Document 173 Filed 01/19/21 Page 1 of 9




 UNI TED STATES DISTRICT COURT
 SOU THERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
 OTHNIEL EVANS MARAGH
                                                                       16-CV-07530 (JMF)
                                           Plaintiff,



                            - against -

 THE ROOSEVELT ISLAND OPERATING
 CORPORATION, et al.,

                                          Defendants.                 January 19, 2021
 -----------------------------------------------------------------X

                                       [PROPOSED] CONFIDENTIALITY
                                          AND PROTECTIVE ORDER

JESSE H. FURMAN, District Judge:

         The Court having found that good cause exists for issuance of an appropriately-

tailored confidentiality order governing the pre-trial phase of this action, it is therefore

hereby

         ORDERED that any person subject to this Order — including without limitation

the parties to this action, their representatives, agents, experts and consultants, all third

parties providing discovery in this action, and all other interested persons with actual or

constructive notice of this Order — shall adhere to the following terms:

1.   Any person subject to this Order who receives from any party any information or

     documentation of any kind – whether in documents, testimony, or any other form -

     that is designated as “Confidential” pursuant to the terms of this Order (the

     “Confidential Material”) shall not disclose such Confidential Material to anyone else

     except as expressly permitted hereunder.


                                                         1
     Case 1:16-cv-07530-JMF Document 173 Filed 01/19/21 Page 2 of 9




2.   The party producing Confidential Material may designate as confidential the portion

     of such material that contains and/or consists of non-public business, commercial,

     financial, or personal information, the public disclosure of which is either restricted

     by law or could, in good faith opinion of the producing party, adversely affect a

     person’s or party’s privacy rights, obligations or policies, business, commercial,

     financial or personnel interests.

3.   The following documents have previously been designated as confidential in this

     matter at the request of the Defendants and upon order of the Court, and should be

     treated as Confidential Material pursuant to the terms of this proposed Order pending

     the Court’s entry of this Order:

       (a) (i) the following portions of Othniel Maragh’s September 26, 2020 deposition
           transcript:

               -   Page 102, line 14 to page 110;
               -   Page 158, lines 8 - 17; and
               -   Page 159, line 2.

           (ii) the following portions of Othniel Maragh’s October 6, 2020 deposition
           transcript:

               -   Page 13, line 24 to page 14, line 3;
               -   Page 59, lines 12 - 13;
               -   Page 181, lines 9 - 19; and
               -   Page 183, lines 4 - 25.

       (b) the New York State Department of Labor Division of Equal Opportunity
       Development/Governor’s Office of Employee Relations (“DOL/GOER”)
       Investigation Report dated February 6, 2015;

       (c) the Roosevelt Island Operating Corporation Public Safety Division’s (“PSD”)
       Investigation Report dated.

4.   With respect to designation of any documents, information, material, or transcripts, or

     any portion thereof going forward, the producing party or that party’s counsel may



                                             2
     Case 1:16-cv-07530-JMF Document 173 Filed 01/19/21 Page 3 of 9




     designate such portion as “Confidential” by stamping or otherwise clearly marking as

     “Confidential” the portion of the document or protected information in a manner that

     will not interfere with legibility or audibility. However, the documents, transcripts and

     information contained therein referenced in paragraph 3 above have been duly

     designated and shall be treated as confidential in accordance with the terms of this

     proposed Order without further designation, including without requiring the

     Defendants as the producing party to stamp or otherwise mark of any of the above

     documents and transcripts as “Confidential” and resubmitting them to the Plaintiff or

     the Court as such.

5.   If at any time prior to the trial of this action, a producing party realizes that some

     portion[s] of Confidential Material that that party previously produced without

     limitation should be designated as Confidential, such party may so designate by

     notifying all parties in writing, and such designated portion[s] of the Confidential

     Material will thereafter be treated as Confidential under the terms of this Order. In

     addition, the producing person shall provide each other party with replacement

     versions of such Confidential Material that bears the “Confidential” designation

     within two (2) business days of providing such notice.

6.   The Plaintiff shall not use the Confidential Material for any purpose other than the

     preparation or presentation of his case in this action.

7.   No person subject to this Order other than the producing person shall disclose any of

     the Confidential Material designated by the producing person as Confidential to any

     other person or party whomsoever, except to:

       (a) the parties to this action, their insurers, and, with respect to Confidential



                                              3
Case 1:16-cv-07530-JMF Document 173 Filed 01/19/21 Page 4 of 9




 Material designated as Confidential that was produced by a non-party, also to

 such non-party;

 (b) counsel retained specifically for this action, including any paralegal, clerical

 and other assistant employed by such counsel and assigned to this matter;

 (c) as to any document, its author, its addressee, and any other person indicated

 on the face of the document as having received a copy;

 (d) any witness who counsel for a party in good faith believes may be called to

 testify at trial or deposition in this action, provided such person has first executed

 a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

 (e) any person retained or considered for retention by a party to serve as an

 expert witness or otherwise provide specialized advice to counsel in connection

 with this action, provided such person has first executed a Non-Disclosure

 Agreement in the form annexed as an Exhibit hereto;

 (f) any mediator or arbitrator that the Parties engage in this matter or that this

 Court appoints, provided such person has first executed a Non-Disclosure

 Agreement in the form annexed as an Exhibit hereto;

 (g) stenographers engaged to transcribe depositions conducted in this action;

 and

 (h) independent photocopying, graphic production services, or litigation support

 services employed by the parties or their counsel to assist in this action and

 computer service personnel performing duties in relation to a computerized

 litigation system;

 (i) the Court and its support personnel; and


                                        4
     Case 1:16-cv-07530-JMF Document 173 Filed 01/19/21 Page 5 of 9




        (j) any other person whom the producing person, or other person designating

        the Confidential Material as confidential pursuant to paragraph 4 herein, agrees

        in writing may have access to such Confidential Material.

8.   Prior to any disclosure of any Confidential Material to any person referred to in

     subparagraphs 5(d), 5(e), or 5(f) above, such person shall be provided by counsel with

     a copy of this Order and shall sign a Non-Disclosure Agreement in the form attached

     to this Order. Counsel shall retain each signed Non-Disclosure Agreement.

9.   Should any document or information designated as Confidential Material pursuant to

     this Order be disclosed, through inadvertence or error, to any person or party not

     entitled to receive the same hereunder, then the party identifying the disclosure shall

     notify all other parties of the disclosure and use their best efforts to bind such persons

     to the terms of this Order.

10. All Confidential Material filed with the Court, and all portions of pleadings, motions,

     or other papers filed with the Court that disclose such Confidential Material, shall be

     filed under seal with the Clerk of the Court in the manner provided by the Local Rules

     of this Court, and the Honorable Jesse Furman’s Individual Rules of Practice in Civil

     Cases in conjunction with the Court’s Electronic Case Filing Rules & Instructions.

     The parties will use their reasonable best efforts to minimize the filing of Confidential

     Materials under seal. Any party seeking to file papers with the Court that incorporate

     Confidential Materials or reveal the contents thereof shall first make an application to

     the Court for permission to file under seal the specific portions of those papers

     disclosing Confidential Materials. No material shall be filed under seal unless the

     Court has issued an order approving the filing, in which event the filing shall follow



                                              5
     Case 1:16-cv-07530-JMF Document 173 Filed 01/19/21 Page 6 of 9




    and be in accordance with the Local Rules of this Court, and the Honorable Jesse

    Furman’s Individual Rules of Practice in Civil Cases in conjunction with the Court’s

    Electronic Case Filing Rules & Instructions.

11. Any party who either objects to any designation of confidentiality, or who, by contrast,

    requests still further limits on disclosure (such as “attorneys’ eyes only” in

    extraordinary circumstances), may at any time prior to the trial of this action serve

    upon counsel for the designating person a written notice stating with particularity the

    grounds of the objection or request. If the parties cannot reach a prompt agreement

    respecting the objection, the parties may seek a ruling from the Court.

12. The Court retains discretion whether or not to afford confidential treatment to any

    Confidential Material or information contained in any Confidential Material submitted

    to the Court in connection with any motion, application, or proceeding that may result

    in an order and/or decision by the Court.

13. Each party who has access to Confidential Material that has been designated as

    “Confidential” shall take all due precautions to prevent the unauthorized or inadvertent

    disclosure of such material.

14. If, in connection with this litigation and despite a producing party having taken

    reasonable steps to prevent the disclosure of information that it claims is subject to a

    claim of attorney-client privilege, attorney work product, or confidentiality, a party

    inadvertently discloses information subject to a claim of attorney-client privilege,

    attorney work product protection, or confidentiality (“Inadvertently Disclosed

    Information”), such disclosure, in itself, shall not constitute or be deemed a waiver or

    forfeiture of any claim of privilege, work product protection, or confidentiality with



                                             6
     Case 1:16-cv-07530-JMF Document 173 Filed 01/19/21 Page 7 of 9




    respect to the Inadvertently Disclosed Information and its subject matter.

15. If a disclosing party makes a claim of inadvertent disclosure, the receiving party shall,

    within seven business days, return or destroy all copies of the Inadvertently Disclosed

    Information, and, at the disclosing party’s request, provide a certification that all such

    information has been returned or destroyed. Within five business days of the

    notification that such Inadvertently Disclosed Information has been returned or

    destroyed, the disclosing party shall produce a privilege log with respect to the

    Inadvertently Disclosed Information, if applicable.

16. The receiving party may move the Court for an Order compelling production of the

    Inadvertently Disclosed Information. The motion shall be filed under seal and shall

    not assert as a ground for entering such an Order the fact of the inadvertent production.

17. The disclosing party retains the burden of establishing the privileged or protected

    nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit

    the right of any party to request an in camera review of the Inadvertently Disclosed

    Information.

18. This Order shall survive the termination of the litigation, including any appeals.

    Within 30 days of the final disposition of this action, all Confidential Material

    designated as “Confidential,” and all copies thereof, shall be promptly returned to the

    producing party, or, upon permission of the producing party, destroyed.

19. During the pendency of this case only, this Court shall retain jurisdiction over all

    persons subject to this Order to the extent necessary to enforce any obligations arising

    hereunder or to impose sanctions for any component thereof.

20. This Order shall not be construed as an admission by any party that any document or



                                             7
     Case 1:16-cv-07530-JMF Document 173 Filed 01/19/21 Page 8 of 9




    other evidence is discoverable, relevant, or admissible or as a waiver of any right to

    object to the discoverability, relevance, or admissibility of any document or other

    evidence. There are no intended beneficiaries of this Order other than the parties to

    this action and the Court, and no other person shall acquire any right hereunder.

21. Where appropriate, any reference to “counsel” is this Order shall be construed to

    include the Plaintiff, who is proceeding pro se at this time.



SO ORDERED.

                                                      ____________________________
               19_, 2021
Dated: January __                                     HON. JESSE M. FURMAN
       New York, New York                             U.S. DISTRICT JUDGE



This Order binds the parties to treat as confidential the documents so classified. This
Court, however, has not reviewed the documents referenced herein; therefore, by signing
this Order, the Court makes no finding as to whether the documents are confidential.
That finding will be made, if ever, upon a document-by-document review pursuant to the
procedures set forth in the Court’s Individual Rules and Practices and subject to the
presumption in favor of public access to “judicial documents.” See generally Lugosch v.
Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). To that end, the Court
does not “so order” any provision to the extent that it purports to authorize the parties to
file documents under seal without a prior court order. See New York ex rel. Khurana v.
Spherion Corp., No. 15-CV-6605 (JMF), 2019 WL 3294170 (S.D.N.Y. July 19, 2019)

The Clerk of Court is directed to mail a copy of this Order to Plaintiff, who should
be aware that it is effective immediately. That said, Defendants have not indicated
whether Plaintiff was given an opportunity to confer on the substance of the proposed
order. If Plaintiff was not given that opportunity and if he has any objection, he shall file
a letter with the Court no later than February 2, 2021, and the Court will consider
modifying the Order accordingly.




                                              8
     Case 1:16-cv-07530-JMF Document 173 Filed 01/19/21 Page 9 of 9



UNI TED STATES DISTRICT COURT
SOU THERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
OTHNIEL EVANS MARAGH
                                                                     16-CV-07530 (JMF)
                                          Plaintiff,



                           - against -

THE ROOSEVELT ISLAND OPERATING
CORPORATION, et al.,

                                             Defendants.
-----------------------------------------------------------------X

                                      NON-DISCLOSURE AGREEMENT


    I, ________________________, acknowledge that I have read and understand the

    Confidentiality and Protective Order in this action governing the non-disclosure of

    those portions of Confidential Material that have been designated as ‘Confidential.’ I

    agree that I will not disclose such Confidential Material to anyone other than for

    purposes of this litigation and that at the conclusion of the litigation I will return all

    Confidential Material to the party or attorney from whom I received it. By

    acknowledging these obligations under the Confidentiality and Protective Order, I

    understand that I am submitting myself to the jurisdiction of the United States District

    Court for the Southern District of New York for the purpose of any issue or dispute

    arising hereunder and that my willful violation of any term of the Confidentiality and

    Protective Order could subject me to punishment for contempt of Court.



    Dated: ___________                                   ___________________________




                                                        9
